 

Exhibit 10.2

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (the “Agreement”) is made as of the 3rd day of
April, 2012, by and between VirtualScopics, Inc. a Delaware corporation (the
“Company”), and Merck Global Health Innovation Fund LLC, a Delaware limited
liability company (the “Investor”).

 

RECITALS

 

WHEREAS, the Company and Investor are parties to the Series C Preferred Stock
and Warrant Purchase Agreement dated April 3rd, 2012 (the “Purchase Agreement”);
and

 

WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce the Investor to invest funds in the Company pursuant to the Purchase
Agreement, the Investor and the Company hereby agree that this Agreement shall
govern the rights of the Investor to cause the Company to register shares of
Common Stock issuable to the Investor and to participate in future equity
offerings by the Company, and shall govern certain other matters as set forth in
this Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.            Definitions. For purposes of this Agreement:

 

1.1.          “Affiliate” means, with respect to any specified Person, any other
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including without limitation any general
partner, managing member, officer or director of such Person or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.

 

1.2.          “Board of Directors” means the board of the directors of the
Company.

 

1.3.          “Common Stock” means shares of the Company’s common stock, par
value $0.001 per share.

 

1.4.          “Competitor” means a Person engaged, directly or indirectly
(including through any partnership, limited liability company, corporation,
joint venture or similar arrangement (whether now existing or formed
hereafter)), in the manufacture, sale or distribution of products that are
competitive with the products of the Company as of the relevant time, but shall
not include any financial investment firm or collective investment vehicle that,
together with its Affiliates, holds less than 20% of the outstanding equity of
any Competitor and does not, nor do any of its Affiliates, have a right to
designate any members of the board of directors of any Competitor.

 

 

 

 

1.5.          “Damages” means any loss, damage, claim or liability (joint or
several) to which a party hereto may become subject under the Securities Act,
the Exchange Act, or other federal or state law, insofar as such loss, damage,
claim or liability (or any action in respect thereof) arises out of or is based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law.

 

1.6.          “Derivative Securities” means any securities or rights convertible
into, or exercisable or exchangeable for (in each case, directly or indirectly),
Common Stock, including options and warrants.

 

1.7.          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

1.8.          “Excluded Registration” means (i) a registration relating to the
sale of securities to employees of the Company or a subsidiary pursuant to a
stock option, stock purchase, or similar plan; (ii) a registration relating to
an SEC Rule 145 transaction; (iii) a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities; or
(iv) a registration in which the only Common Stock being registered is Common
Stock issuable upon conversion of debt securities that are also being
registered.

 

1.9.           “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

 

1.10.         “GAAP” means generally accepted accounting principles in the
United States.

 

1.11.         “Holder” means the Investor and any assignee who is a holder of
Registrable Securities and who becomes a party to this Agreement.

 

1.12.         “Immediate Family Member” means a child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.

 

1.13.         “Initiating Holders” means, collectively, Holders who properly
initiate a registration request under this Agreement.

 

1.14.         “New Securities” means, collectively, equity securities of the
Company, whether or not currently authorized, as well as rights, options, or
warrants to purchase such equity securities, or securities of any type
whatsoever that are, or may become, convertible or exchangeable into or
exercisable for such equity securities.

 

2

 

 

1.15.         “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.

 

1.16.         “Preferred Stock” means, collectively, shares of the Company’s
Series A Convertible Preferred Stock, Series B Convertible Preferred Stock,
Series C-1 Preferred Stock and Series C-2 Preferred Stock.

 

1.17.         “Registrable Securities” means (i) the Common Stock issuable or
issued upon conversion of the Series C-1 Preferred Stock and Series C-2
Preferred Stock, (ii) the Warrant Shares, and (iii) any Common Stock issued as
(or issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution or payment with
respect to, or in exchange for or in replacement of, the shares referenced in
clauses (i) and (ii) above and (iv) any other Common Stock owned by any Holder;
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Subsection 5.1, and excluding for purposes of Section 2 any
shares for which registration rights have terminated pursuant to Subsection 2.13
of this Agreement.

 

1.18.         “Registrable Securities then outstanding” means the number of
shares determined by adding the number of shares of outstanding Common Stock
that are Registrable Securities and the number of shares of Common Stock
issuable (directly or indirectly) pursuant to then exercisable and/or
convertible securities that are Registrable Securities.

 

1.19.          “SEC” means the Securities and Exchange Commission.

 

1.20.         “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.

 

1.21.         “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.

 

1.22.         “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

1.23.         “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except for the
fees and disbursements of the Selling Holder Counsel borne and paid by the
Company as provided in Subsection 2.6.

 

1.24.         “Series C Certificate of Designations” means the Certificate of
Designations of Rights and Preferences of the Series C-1 Preferred Stock and
Series C-2 Preferred Stock of VirtualScopics, Inc., filed with the Secretary of
State of Delaware.

 

3

 

 

1.25.          “Series C Director” means the one (1) director elected by the
holders of Series C Preferred Stock, pursuant to Part I, Section 6.2 and Part
II, Section 6.2 of the Series C Certificate of Designation.

 

1.26.         “Series C-1 Preferred Stock” means shares of the Company’s Series
C-1 Convertible Preferred Stock, par value $0.001 per share.

 

1.27.         “Series C-2 Preferred Stock” means shares of the Company’s Series
C-2 Convertible Preferred Stock, par value $0.001 per share.

 

1.28.         “Warrants” means the stock purchase warrants issued and to be
issued to the Investor pursuant to the Purchase Agreement.

 

1.29.         “Warrant Shares” means the shares of Common Stock issuable upon
the exercise of the Warrants.

 

2.           Registration Rights. The Company covenants and agrees as follows:

 

2.1.         Demand Registration.

 

(a)          Form S-1 Demand. If at any time the Company receives a request from
Holders that the Company file a Form S-1 registration statement with respect to
Registrable Securities then outstanding (including a shelf registration of such
Registrable securities to be offered on a continuous or delayed basis), that
would have an anticipated aggregate offering price, net of Selling Expenses, in
excess of $1,000,000, then the Company shall (i) within ten (10) days after the
date such request is given, give notice thereof (the “Demand Notice”) to all
Holders other than the Initiating Holders; and (ii) as soon as reasonably
practicable, and in any event within seventy-five (75) days after the date such
request is given by the Initiating Holders, file a Form S-1 registration
statement under the Securities Act covering all Registrable Securities that the
Initiating Holders requested to be registered and any additional Registrable
Securities requested to be included in such registration by any other Holders,
as specified by notice given by each such Holder to the Company within twenty
(20) days of the date the Demand Notice is given, and in each case, subject to
the limitations of Subsection 2.1(c) and Subsection 2.3.

 

(b)          Form S-3 Demand. If at any time when it is eligible to use a Form
S-3 registration statement, the Company receives a request from Holders of the
Registrable Securities then outstanding that the Company file a Form S-3
registration statement with respect to outstanding Registrable Securities of
such Holders having an anticipated aggregate offering price, net of Selling
Expenses, of at least $1,000,000, then the Company shall (i) within ten (10)
days after the date such request is given, give a Demand Notice to all Holders
other than the Initiating Holders; and (ii) as soon as reasonably practicable,
and in any event within sixty (60) days after the date such request is given by
the Initiating Holders, file a Form S-3 registration statement under the
Securities Act covering all Registrable Securities requested to be included in
such registration by any other Holders, as specified by notice given by each
such Holder to the Company within twenty (20) days of the date the Demand Notice
is given, and in each case, subject to the limitations of Subsection 2.1(c) and
Subsection 2.3.

 

4

 

  

(c)          Limitations. Notwithstanding the foregoing obligations, if the
Company furnishes to Holders requesting a registration pursuant to this
Subsection 2.1 a certificate signed an executive officer of the Company stating
that in the good faith judgment of the Company’s Board of Directors it would be
materially detrimental to the Company and its stockholders for such registration
statement to either become effective or remain effective for as long as such
registration statement otherwise would be required to remain effective, because
such action would (i) materially interfere with a significant acquisition,
corporate reorganization, or other similar transaction involving the Company;
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company shall have the right to defer taking action with respect
to such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than ninety
(90) days after the request of the Initiating Holders is given; provided,
however, that the Company may not invoke this right more than once in any twelve
(12) month period; and provided, further that the Company shall not register any
securities for its own account or that of any other stockholder during such
ninety (90) day period.

 

(d)          Frequency. The Company shall not be obligated to effect, or to take
any action to effect, any registration pursuant to Subsection 2.1(a) (i) during
the period that is sixty (60) days before the Company’s good faith estimate of
the date of filing of, and ending on a date that is one hundred eighty (180)
days after the effective date of, a Company-initiated registration, provided,
that the Company is actively employing in good faith commercially reasonable
efforts to cause such registration statement to become effective; (ii) within
six (6) months after the effective date of a registrations pursuant to
Subsection 2.1(a); (iii) after the Company has effected three registrations
pursuant to Subsection 2.1(a); or (iv) if the Initiating Holders propose to
dispose of shares of Registrable Securities that may be immediately registered
on Form S-3 pursuant to a request made pursuant to Subsection 2.1(b). The
Company shall not be obligated to effect, or to take any action to effect, any
registration pursuant to Subsection 2.1(b) (i) during the period that is thirty
(30) days before the Company’s good faith estimate of the date of filing of, and
ending on a date that is ninety (90) days after the effective date of, a
Company-initiated registration, provided, that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective; or (ii) if the Company has effected a
registration pursuant to Subsection 2.1(b) within the six (6) month period
immediately preceding the date of such request. A registration shall not be
counted as “effected” for purposes of this Subsection 2.1(d) until such time as
the applicable registration statement has been declared effective by the SEC,
unless the Initiating Holders withdraw their request for such registration,
elect not to pay the registration expenses therefor, and forfeit their right to
one demand registration statement pursuant to Subsection 2.6, in which case such
withdrawn registration statement shall be counted as “effected” for purposes of
this Subsection 2.1(d).

 

5

 

 

2.2.         Company Registration. If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than the Holders) any of its Common Stock under the
Securities Act in connection with the public offering of such securities solely
for cash (other than in an Excluded Registration), the Company shall, at such
time, promptly give each Holder notice of such registration. Upon the request of
each Holder given within twenty (20) days after such notice is given by the
Company, the Company shall, subject to the provisions of Subsection 2.3, cause
to be registered all of the Registrable Securities that each such Holder has
requested to be included in such registration. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Subsection
2.2 before the effective date of such registration, whether or not any Holder
has elected to include Registrable Securities in such registration. The expenses
(other than Selling Expenses) of such withdrawn registration shall be borne by
the Company in accordance with Subsection 2.6.

 

2.3.         Underwriting Requirements.

 

(a)          If, pursuant to Subsection 2.1, the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to Subsection 2.1, and the Company shall include such information in
the Demand Notice. The underwriter(s) will be selected by the Company and shall
be reasonably acceptable to a majority in interest of the Initiating Holders. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Subsection 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Subsection 2.3,
if the underwriter(s) advise(s) the Initiating Holders in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the Initiating Holders shall so advise all Holders of Registrable Securities
that otherwise would be underwritten pursuant hereto, and the number of
Registrable Securities that may be included in the underwriting shall be
allocated among such Holders of Registrable Securities, including the Initiating
Holders, in proportion (as nearly as practicable) to the number of Registrable
Securities owned by each Holder or in such other proportion as shall mutually be
agreed to by all such selling Holders; provided, however, that the number of
Registrable Securities held by the Holders to be included in such underwriting
shall not be reduced unless all other securities are first entirely excluded
from the underwriting.

 

(b)          In connection with any offering involving an underwriting of shares
of the Company’s capital stock pursuant to Subsection 2.2, the Company shall not
be required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders.
Notwithstanding the foregoing, in no event shall (i) the number of Registrable
Securities included in the offering be reduced unless all other securities
(other than securities to be sold by the Company) are first entirely excluded
from the offering, or (ii) the number of Registrable Securities included in the
offering be reduced to less than thirty percent (30%) of the total number of
securities included in such offering. For purposes of the provision in this
Subsection 2.3(b) concerning apportionment, for any selling Holder that is a
partnership, limited liability company, or corporation, the partners, members,
retired partners, retired members, stockholders, and Affiliates of such Holder,
or the estates and Immediate Family Members of any such partners, retired
partners, members, and retired members and any trusts for the benefit of any of
the foregoing Persons, shall be deemed to be a single “selling Holder,” and any
pro rata reduction with respect to such “selling Holder” shall be based upon the
aggregate number of Registrable Securities owned by all Persons included in such
“selling Holder,” as defined in this sentence.

 

6

 

 

(c)          For purposes of Subsection 2.1, a registration shall not be counted
as “effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Subsection 2.3(a), fewer than fifty percent (50%) of the total
number of Registrable Securities that Holders have requested to be included in
such registration statement are actually included.

 

2.4.         Obligations of the Company. Whenever required under this Section 2
to effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a)          prepare and file with the SEC a registration statement with respect
to such Registrable Securities and use its commercially reasonable efforts to
cause such registration statement to become effective and, upon the request of
the Holders of a majority of the Registrable Securities registered thereunder,
keep such registration statement effective for a period of up to one hundred
twenty (120) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that (i) such one
hundred twenty (120) day period shall be extended for a period of time equal to
the period the Holder refrains, at the request of an underwriter of Common Stock
(or other securities) of the Company, from selling any securities included in
such registration, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended for up to one hundred eighty days
(180) days, if necessary, to keep the registration statement effective until all
such Registrable Securities are sold;

 

(b)          prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

 

(c)          furnish to the selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Holders may reasonably request in order to
facilitate their disposition of their Registrable Securities;

 

7

 

  

(d)          use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

 

(e)          in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;

 

(f)          use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed and maintain such listing; and, not take any action which would
reasonably be expected to result in delisting or suspension on such market;

 

(g)          provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;

 

(h)          promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

 

(i)          notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

 

(j)          after such registration statement becomes effective, notify each
selling Holder of any request by the SEC that the Company amend or supplement
such registration statement or prospectus.

 

2.5.         Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder’s
Registrable Securities.

 

8

 

  

2.6.         Expenses of Registration. All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to Section 2, including all registration, filing, and qualification
fees; printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $15,000, of
one counsel for the selling Holders (“Selling Holder Counsel”), shall be borne
and paid by the Company; provided, however, that the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to Subsection 2.1 if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all selling Holders shall bear such expenses pro rata
based upon the number of Registrable Securities that were to be included in the
withdrawn registration), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one registration pursuant to
Subsection 2.1(a) or Subsection 2.1(b), as the case may be; provided further
that if, at the time of such withdrawal, the Holders shall have learned of a
material adverse change in the condition, business, or prospects of the Company
from that known to the Holders at the time of their request and have withdrawn
the request with reasonable promptness after learning of such information then
the Holders shall not be required to pay any of such expenses and shall not
forfeit their right to one registration pursuant to Subsection 2.1(a) or
Subsection 2.1(b). All Selling Expenses relating to Registrable Securities
registered pursuant to this Section 2 shall be borne and paid by the Holders pro
rata on the basis of the number of Registrable Securities registered on their
behalf.

 

2.7.         Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any registration pursuant
to this Agreement as the result of any controversy that might arise with respect
to the interpretation or implementation of this Section 2.

 

2.8.         Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

 

(a)          To the extent permitted by law, the Company will indemnify and hold
harmless each selling Holder, and the partners, members, officers, directors,
and stockholders of each such Holder; legal counsel and accountants for each
such Holder; any underwriter (as defined in the Securities Act) for each such
Holder; and each Person, if any, who controls such Holder or underwriter within
the meaning of the Securities Act or the Exchange Act, against any Damages, and
the Company will pay to each such Holder, underwriter, controlling Person, or
other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Subsection 2.8(a) shall not apply
to amounts paid in settlement of any such claim or proceeding if such settlement
is effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

 

9

 

 

(b)          To the extent permitted by law, each selling Holder, severally and
not jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Subsection 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Subsections
2.8(b) and Subsection 2.8(d) exceed the proceeds from the offering received by
such Holder (net of any Selling Expenses paid by such Holder), except in the
case of fraud or willful misconduct by such Holder.

 

(c)          Promptly after receipt by an indemnified party under this
Subsection 2.8 of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Subsection 2.8, give the
indemnifying party notice of the commencement thereof. The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such action. The failure to give notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Subsection 2.8, to the extent that such failure materially
prejudices the indemnifying party’s ability to defend such action. The failure
to give notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this
Subsection 2.8.

 

10

 

 

(d)          To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Subsection 2.8 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Subsection 2.8 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of any party
hereto for which indemnification is provided under this Subsection 2.8, then,
and in each such case, such parties will contribute to the aggregate losses,
claims, damages, liabilities, or expenses to which they may be subject (after
contribution from others) in such proportion as is appropriate to reflect the
relative fault of each of the indemnifying party and the indemnified party in
connection with the statements, omissions, or other actions that resulted in
such loss, claim, damage, liability, or expense, as well as to reflect any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case,
(x) no Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided, further that in no
event shall a Holder’s liability pursuant to this Subsection 2.8(d), when
combined with the amounts paid or payable by such Holder pursuant to Subsection
2.8(b), exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of willful
misconduct or fraud by such Holder.

 

(e)          Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(f)          Unless otherwise superseded by an underwriting agreement entered
into in connection with an underwritten public offering, the obligations of the
Company and Holders under this Subsection 2.8 shall survive the completion of
any offering of Registrable Securities in a registration under this Section 2,
and otherwise shall survive the termination of this Agreement.

 

2.9.         Reports Under Exchange Act. With a view to making available to the
Holders the benefits of SEC Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company shall:

 

(a)          make and keep available adequate current public information, as
those terms are understood and defined in SEC Rule 144;

 

(b)          use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and

 

11

 

 

(c)          furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act, or that it qualifies as
a registrant whose securities may be resold pursuant to Form S-3 (at any time
after and so long as the Company so qualifies); and (ii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the SEC that permits the selling of any such securities without registration
or pursuant to Form S-3 (at any time after and so long as the Company qualifies
to use such form).

 

2.10.       Limitations on Subsequent Registration Rights. From and after the
date of this Agreement, the Company shall not, without the prior written consent
of the Holders of a majority of the Registrable Securities then outstanding,
enter into any agreement with any holder or prospective holder of any securities
of the Company that would provide to such holder the right to include such
securities in any registration unless, under the terms of such agreement, such
holder or prospective holder may include such securities in any such
registration only to the extent that the inclusion of such securities will not
reduce the number of the Registrable Securities of the Holders that are
included.

 

2.11.       Termination of Registration Rights. The right of any Holder to
request registration or inclusion of Registrable Securities in any registration
pursuant to Subsection 2.1 or Subsection 2.2 shall terminate upon the earliest
to occur of:

 

(a)          the closing of a Deemed Liquidation Event, as such term is defined
in the Series C Certificate of Designations (but only so long as any securities
received in connection therewith are freely tradable without volume or manner of
sale limitation, current public information requirements or other limitation);
and

 

(b)          such time as Rule 144 or another similar exemption under the
Securities Act is available for the sale of all of such Holder’s Registrable
Securities without volume or manner of sale limitation, current public
information requirements or other limitation.

 

3.           Board Observer and Scientific Advisory Board and Other Rights.

 

3.1.          Right to Designate Observer. As long as the Investor and any
Affiliates, in the aggregate (i) own not less than 35% of the total number of
shares of Series C-1 Preferred Stock and Series C-2 Preferred Stock, in the
aggregate, originally purchased by it under the Purchase Agreement, (ii) own
shares of Common Stock, on a fully diluted basis (assuming the conversion of all
outstanding convertible securities and the exercise of all options, warrants and
other rights to purchase Common Stock and securities convertible into Common
Stock held by them) representing beneficial ownership of more than ten percent
(10%) of the outstanding shares of Common Stock, as determined by the
Corporation in accordance with Section 13(d) of the Exchange Act and Regulations
13D-G thereunder or (iii) is/are Affiliate(s) of the Company (clauses (i), (ii)
or (iii) referred to herein as the “Observer Conditions”), then the Company
shall invite a representative of the Investor to attend all meetings of its
Board of Directors in a nonvoting observer capacity and, in this respect, shall
give such representative copies of all notices, minutes, consents, and other
materials that it provides to its directors at the same time and in the same
manner as provided to such directors; provided, however, that such
representative shall agree to hold in confidence and trust and to act in a
fiduciary manner with respect to all information so provided; and provided
further, that the Company reserves the right to withhold any information and to
exclude such representative from any meeting or portion thereof if access to
such information or attendance at such meeting could adversely affect the
attorney-client privilege between the Company and its counsel or result in
disclosure of trade secrets or a conflict of interest, or if such Investor or
its representative is a Competitor of the Company. The Company shall reimburse
such designated observer to the Board for all reasonable expenses incurred in
connection with his or her work on behalf of the Company, including in respect
of their attendance of Board meetings and other Company events consistent with
the Company’s then current Board compensation plan. The Investor may
unilaterally relinquish its Board observer rights at anytime upon notice to the
Company.

 

12

 

  

3.2.          Scientific Advisory Board. The Company will form a Scientific
Advisory Board within 180 days of the date of this Agreement. That Scientific
Advisory Board shall have five (5) initial members, and the Investor shall have
the right to designate one (1) initial member, after consultation with the
Company with respect to the identification of such members and function of such
Board. The Company shall consult with Investor on the identity of the
prospective Scientific Advisory Board initial members in good faith. No such
member shall be a Competitor. The Investor shall assist the Company with respect
to the indentification and recruitment of advisory board members and provide
consultations on the function of one or more such advisory boards until the
earlier to occur of (i) the date the Investor no longer meets the Observer
Conditions and (ii) the date that is two years following the date of this
Agreement.

 

3.3.          Information Rights. As long as Investor meets the Observer
Conditions, the Company shall deliver to the Investor (upon request) such
information relating to the financial condition, business, prospects, or
corporate affairs of the Company as the Investor may from time to time
reasonably request; provided, however, that the Company shall not be obligated
under this Section 3.3 to provide information (i) that the Company reasonably
determines in good faith to be a trade secret or confidential information
(unless covered by an enforceable confidentiality agreement, in form reasonably
acceptable to the Company) or (ii) the disclosure of which would adversely
affect the attorney-client privilege between the Company and its counsel.

 

3.4.          Inspection Rights. As long as Investor meets the Observer
Conditions, the Company shall permit the Investor, at its expense, to visit and
inspect the Company's properties; examine its books of account and records; and
discuss the Company's affairs, finances, and accounts with its officers, during
normal business hours of the Company as may be reasonably requested by the
Investor. Notwithstanding the foregoing, the Company shall not be obligated
pursuant to this Section 3.4 to provide access to any information that it
reasonably and in good faith considers to be a trade secret or confidential
information (unless covered by an enforceable confidentiality agreement, in form
reasonably acceptable to the Company) or the disclosure of which would adversely
affect the attorney-client privilege between the Company and its counsel.

 

3.5.          Successor Indemnification. If the Company or any of its successors
or assignees consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger,
then to the extent necessary, proper provision shall be made so that the
successors and assignees of the Company assume the obligations of the Company
with respect to indemnification of members of the Board of Directors as in
effect immediately before such transaction, whether such obligations are
contained in the Company’s Bylaws, its Charter, or elsewhere, as the case may
be.

 

13

 

  

3.6.          Nominating and Corporate Governance Committee Rights. As long as
Investor meets the Observer Conditions, and a Series C Director is sitting on
the Board of Directors, the Company shall appoint the Series C Director to serve
on the Company’s Nominating and Corporate Governance Committee, provided that
the Series C Director is qualified to serve on such committee under all
applicable stock market requirements, including, but not limited to, the
standard for an independent director with respect to service on the Board of
Directors pursuant to Section 5605(a)(2) of the Rules of The Nasdaq Stock Market
or any successor thereto (to the Company’s knowledge the proposed Series C
Director, David Rubin, would meet such independence criteria). The first
appointment of the Series C Director to the Nominating and Corporate Governance
Committee shall take place no later than the Company’s Annual Meeting of
Directors to be held in 2012.

 

3.7.          Nomination of Director at 2013 Annual Meeting. With respect to the
election of directors to be held at the Company’s 2013 annual meeting of
stockholders, the Company agrees to include in the slate of nominees recommended
to stockholders by the Company’s Corporate Governance and Nominating Committee
and Board of Directors for election as a director, one individual consented to
by Investor (for avoidance of doubt, who shall be in addition to the Series C
Director (as defined in the Series C Certificate of Designations)), which
consent shall not be unreasonably withheld and shall be provided in time for
filing and dissemination of the Company’s proxy materials to stockholders.

 

4.           Rights to Future Stock Issuances.

 

4.1.         Right of First Refusal. Subject to the terms and conditions of this
Subsection 4.1 and applicable securities laws, if the Company proposes to offer
or sell any New Securities, the Company shall first offer such New Securities to
the Investor.

 

(a)          The Company shall give notice (the “Offer Notice”) to the Investor,
stating (i) its bona fide intention to offer such New Securities, (ii) the
number of such New Securities to be offered, and (iii) the price and terms, if
any, upon which it proposes to offer such New Securities.

 

14

 

 

(b)          By notification to the Company within twenty (20) days after the
Offer Notice is given, the Investor may elect to purchase or otherwise acquire,
at the price and on the terms specified in the Offer Notice, up to that portion
of such New Securities which equals the proportion that the shares of Common
Stock issued and held, or issuable (directly or indirectly) upon conversion
and/or exercise, as applicable, of the Series C-1 Preferred Stock, Series C-2
Preferred Stock, the Warrants and any other Derivative Securities then held by
the Investor bears to the total number of shares of Common Stock then
outstanding (assuming full conversion of all then-outstanding convertible
securities and the exercise of all then-outstanding warrants or other rights to
purchase Common Stock). At the expiration of such twenty (20) day period, the
Company shall promptly notify the Investor and each other Person who has the
preemptive or similar right to subscribe, and who elects to purchase or acquire
all the shares available to it, of any other Person’s failure to do likewise.
During the ten (10) day period commencing after the Company has given such
notice, each Person (including the Investor) electing to purchase such
securities may, by giving notice to the Company, elect to purchase or acquire,
in addition to the number of shares specified above, up to that portion of the
New Securities for which such Persons were entitled to subscribe but that were
not subscribed for which is equal to the proportion that the shares of Common
Stock issued and held, or issuable (directly or indirectly) upon conversion
and/or exercise, as applicable, of the securities held by it to the shares of
Common Stock issued and held, or issuable (directly or indirectly) upon
conversion and/or exercise, as applicable, of securities held by all of such
Persons who wish to purchase such unsubscribed shares. The closing of any sale
pursuant to this Subsection 4.1(b) shall occur within the later of ninety days
of the date that the Offer Notice is given and the date of initial sale of New
Securities pursuant to Subsection 4.1(c).

 

(c)          If all New Securities referred to in the Offer Notice are not
elected to be purchased or acquired as provided in Subsection 4.1(b), the
Company may, during the ninety (90) day period following the expiration of the
periods provided in Subsection 4.1(b), offer and sell the remaining unsubscribed
portion of such New Securities to any Person or Persons at a price not less
than, and upon terms no more favorable to the offeree than, those specified in
the Offer Notice. If the Company does not enter into an agreement for the sale
of the New Securities within such period, or if such agreement is not
consummated within thirty (30) days of the execution thereof, the right provided
hereunder shall be deemed to be revived and such New Securities shall not be
offered unless first reoffered to the Investor in accordance with this
Subsection 4.1.

 

(d)          The right of first refusal in this Subsection 4.1 shall not be
applicable to Exempted Securities (as defined in the Series C Certificate of
Designations).

 

4.2.         Termination. The covenants set forth in Subsection 4.1 shall
terminate and be of no further force or effect (a) upon a Deemed Liquidation
Event, as such term is defined in the Series C Certificate of Designations or
(b) immediately when Investor beneficially owns less than 35% of the total
number of shares of Series C-1 Preferred Stock and Series C-2 Preferred Stock,
in the aggregate, purchased by it under the Purchase Agreement.

 

5.          Miscellaneous.

 

5.1          Successors and Assigns. Notwithstanding anything to the contrary
herein, neither the Company nor any Investor shall assign this Agreement without
the prior written consent of the other; provided however, that the rights under
Section 2 of this Agreement may be assigned (but only with all related
obligations) by a Holder; provided, however, that (x) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the Registrable Securities with respect to
which such rights are being transferred; and (y) such transferee agrees in a
written instrument delivered to the Company to be bound by and subject to the
terms and conditions of this Agreement. The terms and conditions of this
Agreement inure to the benefit of and are binding upon the respective successors
and permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

 

15

 

 

5.2           Governing Law. This Agreement shall be governed by the internal
law of the State of New York.

 

5.3           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

5.4           Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

5.5           Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (i) personal delivery to the party
to be notified; (ii) when sent, if sent by facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at the following addresses:

 

If to the Investor: Merck Global Health Innovation Fund, LLC   One Merck Drive  
Whitehouse Station, New Jersey 08889-0100   Attn:  David Rubin   Facsimile: 908
735-1341     With a copy to: McDermott Will & Emery LLP   340 Madison Avenue  
New York, New York 10173-1922   Attn:  Todd A. Finger, Esq. and Seth T.
Goldsamt, Esq.   Facsimile: 212-547-5444     If to the Company VirtualScopics,
Inc.   500 Linden Oaks   Rochester, New York  14625   Attn:  Molly Henderson,
Chief Business and Financial Officer   Facsimile: 585-218-7350     With a copy
to: Woods Oviatt Gilman LLP   700 Crossroads Building, 2 State Street  

Rochester, New York 14614

Attn: Gregory W. Gribben, Esq.

Facsimile:585-987-2975

  

16

 

  

or to such facsimile number or address as subsequently modified by written
notice given in accordance with this Subsection 5.5.

 

5.6           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of the Company and the holders of a majority of the
Registrable Securities then outstanding; provided, that any provision hereof may
be waived by any waiving party on such party’s own behalf, without the consent
of any other party. The Company shall give prompt notice of any amendment or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, termination, or waiver. Any amendment,
termination, or waiver effected in accordance with this Subsection 5.6 shall be
binding on all parties hereto, regardless of whether any such party has
consented thereto. No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.

 

5.7           Severability. In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

 

5.8           Entire Agreement. This Agreement (including any Schedules and
Exhibits hereto) constitutes the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.

 

5.9           Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York
sitting in New York County and to the jurisdiction of the United States District
Court for the Southern District of New York for the purpose of any suit, action
or other proceeding arising out of or based upon this Agreement, (b) agree not
to commence any suit, action or other proceeding arising out of or based upon
this Agreement except in the state courts of New York sitting in New York County
or the United States District Court for the Southern District of New York, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court. Each of the parties to this
Agreement consents to personal jurisdiction for any equitable action sought in
the U.S. District Court for the Southern District of New York or any court of
the State of New York having subject matter jurisdiction.

 

17

 

  

5.10         WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE OTHER TRANSACTION AGREEMENTS, THE SECURITIES OR THE SUBJECT
MATTER HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED
BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL

 

5.11         Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such nonbreaching or nondefaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.

 

[SIGNATURE PAGE FOLLOWS]

 

18

 

  

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.

 

    VIRTUALSCOPICS, INC.       By:   /s/ Molly Henderson  Name:   Molly
Henderson Title:   Chief Business and Financial Officer           MERCK GLOBAL
HEALTH     INNOVATION FUND, LLC       By:   /s/ William J. Taranto Name:  
William J. Taranto Title:   Managing Director

 

[SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT]

 



19

